313 F.2d 633
NATIONAL LABOR RELATIONS BOARD, Petitionerv.Samuel CHERICO, Joseph Cherico, and Anthony Cherico, doing business as Clarion Fruit Company, Respondent.
No. 14064.
United States Court of Appeals Third Circuit.
Argued February 4, 1963.
Decided February 27, 1963.

On Petition for Enforcement of an Order of the National Labor Relations Board.
James Harkless, N. L. R. B., Washington, D. C. (Stuart Rothman, Gen. Counsel, Dominick L. Manoli, Assoc. General Counsel, Marcel, Mallet-Prevost, Asst. Gen. Counsel, Warren M. Davison, Atty., National Labor Relations Bd., on the brief), for petitioner.
Before KALODNER, STALEY and SMITH, Circuit Judges.
PER CURIAM.


1
On review of the record we are of the opinion that the National Labor Relations Board has jurisdiction; that substantial evidence supports its findings that the respondents violated Section 8 (a) (1) and Section 8(a) (3) and (1) of the National Labor Relations Act, and that the Board's Order is valid and proper.


2
For the reasons stated the Board's petition for enforcement will be granted.